 

Exhibit 10.1

County Bancorp, INC.

2016 Long Term Incentive Plan

DEFERRED Restricted Stock unit Award Agreement

The Participant specified below is hereby granted a restricted stock unit award
(the “Award”) by County Bancorp, Inc., a Wisconsin corporation (the “Company”),
under the County Bancorp, Inc. 2016 Long Term Incentive Plan (the “Plan”).
The Award shall be subject to the terms of the Plan and the terms set forth in
this Restricted Stock Unit Award Agreement (“Award Agreement”).

Section 1.Award. The Company hereby grants to the Participant the Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future once the Restricted
Period ends, subject to the terms of this Award Agreement and the Plan.

Section 2.Terms of Restricted Stock Unit Award. The following words and phrases
relating to the Award shall have the following meanings:

(a)The “Participant” is ______________________________.

(b)The “Grant Date” is ______________________________.

(c)The number of “RSUs” is ______________________.

(d)The “Settlement Date” is [the Participant’s Termination of Service/fixed
date].

Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.

Section 3.Restricted Period.

(a)The “Restricted Period” for each installment of RSUs set forth in the table
immediately below (each, an “Installment”) shall begin on the Grant Date and end
as described in the schedule set forth in the table immediately below; provided
that the Participant’s Termination of Service has not occurred prior thereto:

Installment

Restricted Period will end on:

__% of RSUs

Date/Event/Other Condition

__% of RSUs

Date/Event/Other Condition

__% of RSUs

Date/Event/Other Condition

 

(b)Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period for all the RSUs shall cease immediately and such RSUs shall become fully
vested immediately upon the Participant’s Termination of Service due to the
Participant’s Disability, death or Retirement.

 

1250760.v1

--------------------------------------------------------------------------------

 

(c)Upon a Change in Control, the Award shall be treated in accordance with
Section 4.1 of the Plan.

(d)Except as set forth in Section 3(b) and Section 3(c) above, if the
Participant’s Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all right, title and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service.

Section 4.Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:

(a)Delivery of Shares. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 30 days following the Settlement Date, provided,
however, that if the Settlement Date occurs within the 30 days preceding the end
of a calendar year, such settlement shall occur on the 30th day following the
Settlement Date.  Notwithstanding the foregoing, if the Participant is deemed a
“specified employee” within the meaning of Code Section 409A, as determined by
the Committee, at a time when the Participant becomes eligible for settlement of
the RSUs upon his “separation from service” within the meaning of Code Section
409A, then to the extent necessary to prevent any accelerated or additional tax
under Code Section 409A, such settlement will be delayed until the earlier of:
(a) the date that is the first day of the seventh month following the
Participants Termination of Service, and (b) the Participant’s death.

(b)Modification of Settlement Date.  The Participant shall have no right to
modify the Settlement Date, provided, however, at the discretion of the
Committee, the Settlement Date may be modified in a second election under
Treasury Regulation §1.409A-2(b), due to an unforeseeable emergency as described
in Treasury Regulation §1.409A-3(i)(3), or as otherwise permitted in accordance
with Code Section 409A.

(c)Compliance with Applicable Laws. Notwithstanding any other term of this Award
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.

(d)Certificates Not Required. To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

Section 5.Withholding. All deliveries of Shares pursuant to the Award shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied (a) through cash payment by the
Participant, (b) through the surrender of Shares that the Participant already
owns or (c) through the surrender of Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that except as otherwise
specifically provided by the Committee, such Shares under clause (c) may not be
used to satisfy more than the maximum individual statutory tax rate for each
applicable tax jurisdiction.

Section 6.Non-Transferability of Award. The Award, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, the

2

 

1250760.v1

--------------------------------------------------------------------------------

 

Award shall not be assigned, transferred, pledged, hypothecated or otherwise
disposed of by the Participant in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Any attempt at assignment, transfer, pledge, hypothecation or other disposition
of the Award contrary to the provisions hereof, or the levy of any attachment or
similar process upon the Award, shall be null and void and without effect.

Section 7.Dividend Equivalents. The Participant shall be entitled to receive a
payment equal in value to any dividends and distributions paid with respect to
the RSUs (other than dividends and distributions that may be issued with respect
to Shares by virtue of any corporate transaction, to the extent adjustment is
made pursuant to Section 3.4 of the Plan) during the Restricted Period or prior
to settlement of the RSUs pursuant to Section 4(a) above (“Dividend
Equivalents”); provided, however, that no Dividend Equivalents shall be payable
to or for the benefit of the Participant with respect to record dates for such
dividends or distributions occurring before the Grant Date or on or after the
date, if any, on which the Participant has forfeited the RSUs. Dividend
Equivalents shall be provided at the time the respective dividends or
distributions are paid and shall be subject to the same restrictions applicable
to the underlying RSUs.

Section 8.No Rights as Shareholder. The Participant shall not have any rights of
a Shareholder with respect to the RSUs, including but not limited to, voting
rights, prior to the settlement of the RSUs pursuant to Section 4(a) above.

Section 9.Heirs and Successors. This Award Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant’s designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.

Section 10.Administration. The authority to manage and control the operation and
administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.

Section 11.Plan Governs. Notwithstanding any provision of this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Corporate Secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.

3

 

1250760.v1

--------------------------------------------------------------------------------

 

Section 12.Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.

Section 13.Amendment. Without limitation of Section 16 and Section 17 below,
this Award Agreement may be amended in accordance with the provisions of the
Plan, and may otherwise be amended in writing by the Participant and the Company
without the consent of any other person.

Section 14.Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without reference to
principles of conflict of laws, except as superseded by applicable federal law.

Section 15.Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

Section 16.Section 409A Amendment. The Award is intended to comply with Code
Section 409A and this Award Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain compliance with, or to
maintain an exclusion from the application of, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.

Section 17.Clawback. The Award and any amount or benefit received under the Plan
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant, whether adopted prior to or following the
date of this Award Agreement and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and agrees that
the Company or a Subsidiary may take such actions as may be necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.

*****

 

4

 

1250760.v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of the Plan and this Award
Agreement, all as of the Grant Date.

County Bancorp, Inc.

By:

Print Name:

Title:

Participant

 

Print Name:

 

 

 

1250760.v1